                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 6/21/2021
 -------------------------------------------------------------- X
 TRAVELERS PROPERTY CASUALTY                                    :
 COMPANY OF AMERICA,                                            :
                                              Plaintiff,        :
                                                                :
                            -against-                           :           20-cv-9888 (VEC)
                                                                :
                                                                :                ORDER
 WESCO INSURANCE COMPANY,                                       :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a pretrial conference was held on June 21, 2021;

        IT IS HEREBY ORDERED THAT: Plaintiff’s partial motion for summary judgment is

due July 23, 2021. Defendant’s response and cross-motion is due August 20, 2021. Plaintiff’s

reply and response to Defendant’s motion is due September 17, 2021. Defendant’s reply in

support of its partial motion for summary judgment is due October 1, 2021.



SO ORDERED.
                                                                    ________________________
Date: June 21, 2021                                                    VALERIE CAPRONI
      New York, New York                                             United States District Judge
